DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-17 directed to an invention non-elected without traverse.  Accordingly, claims 13-17 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 is drawn to “A method for processing stillage water formed in ethanol production, the method comprising: providing thin stillage formed during ethanol production into a direct contact evaporator to form a concentrated thin stillage.” 
This method is short, and thus, appears to be broad. However, in fact, the term “thin stillage” is an art recognized term which refers to a very specific stream in ethanol production. In particular, “thin stillage” is a stream which is formed when solids are separated from “whole stillage”, typically by centrifuging. For an example of “thin stillage” in the prior art, see stream 40 in Overheul US 2015/0045594 (Figure 1, paragraph [0020]).
Furthermore, the term “direct contact evaporator” would be recognized by one of ordinary skill in the art to refer to an evaporator wherein the mixture to be evaporated comes into direct contact with a heat transfer fluid. An evaporator wherein the mixture to be evaporated comes into direct contact with a heat transfer surface, e.g. a heat transfer tube, would NOT be considered to be a “direct contact evaporator” by a person having ordinary skill in the art.
It is well known in the art to subject thin stillage to a process of evaporative concentration. For example, Overheul teaches subjecting the thin stillage to a series of evaporative concentration steps in evaporators 46 and 54 (Figure 1, Paragraph [0020]). However, said concentration in Overheul is carried out by indirect heat exchange (Paragraph [0020]).
The prior art does suggest carrying out evaporative concentration of thin stillage by a variety of methods. For example, Zimlich (5,439,701) discusses concentrating thin stillage “by any conventional means, e.g., forced circulation evaporation, vertical tube evaporation, thin film evaporation, wiped film evaporation, membrane evaporation, or a combination of the above techniques or by any similar type of system for removing water,” (Column 6 Lines 22-49). Notably, none of the evaporation methods which were expressly suggested are direct contact evaporation methods.
It is known in the art to spray dry syrup (aka condensed stillage), which is concentrated thin stillage, to obtain dry solids therefrom. For example, such spray drying is taught by Allen (US 2009/0263540). Spray drying is understood to be a direct contact process. However, such a step of spray drying condensed stillage does not constitute a step of “providing thin stillage formed during ethanol production into a direct contact evaporator to form a concentrated thin stillage,” as recited in claim 1, at least because the solids obtained from the prior art spray drying step cannot be reasonable considered to be “concentrated thin stillage”.
In the Declaration filed 4/28/2022, Inventor has argued that the use of a direct contact evaporator for concentrating thin stillage yields certain unexpected advantages (see paragraphs 15-18 of said Declaration). Examiner finds Inventor’s arguments persuasive.
The prior art of record fails to teach or suggest “providing thin stillage formed during ethanol production into a direct contact evaporator to form a concentrated thin stillage.,” as is required in claim 1. Although it is known in the art to concentrate thin stillage and to concentrate liquids using direct contact evaporators (for example, see Bassler [US 394,434]), nowhere does the prior art teach or suggest using a direct contact evaporator to concentrate thin stillage. The use of a direct contact evaporator to concentrate thin stillage has been established to yield unexpected advantages. Therefore, claim 1 and its dependents are novel and non-obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772